Name: Council Regulation (EC) No 2193/2003 of 8 December 2003 establishing additional customs duties on imports of certain products originating in the United States of America
 Type: Regulation
 Subject Matter: international trade;  prices;  tariff policy;  America;  trade
 Date Published: nan

 Important legal notice|32003R2193Council Regulation (EC) No 2193/2003 of 8 December 2003 establishing additional customs duties on imports of certain products originating in the United States of America Official Journal L 328 , 17/12/2003 P. 0003 - 0012Council Regulation (EC) No 2193/2003of 8 December 2003establishing additional customs duties on imports of certain products originating in the United States of AmericaTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission(1),Whereas:(1) On 20 March 2000, at the request of the Community, the WTO Dispute Settlement Body (DSB) adopted the panel and the appellate body reports which established that the tax treatment of foreign sales corporations (FSC) by the United States of America constituted a prohibited export subsidy under the WTO Agreement.(2) On 15 November 2000, the United States of America enacted the FSC Repeal and Extraterritorial Income Exclusion Act of 2000. On 29 January 2002, the DSB adopted the panel and appellate body reports which established that the above Act also constituted a prohibited export subsidy under the WTO and that it did not amount to withdrawal of the FSC subsidy. Consequently, on 7 May 2003, the Community was authorised by the DSB to impose countermeasures up to a level of USD 4043 million in the form of additional 100 % ad valorem duties on certain products originating in the United States of America.(3) It is considered that, initially, the imposition in stages of additional import duties of up to a 17 % ad valorem on imports of selected products originating in the United States of America is an appropriate countermeasure, in view of the failure of the United States of America to implement the DSB recommendations. After the abovementioned level of additional duties is reached, the Commission should present a proposal to the Council for further action in the light of developments.(4) In respect of these selected products, the tariff concessions of the Community should be suspended from 1 March 2004. The suspension of tariff bindings should be temporary and only be applied until such time as the WTO inconsistent measure has been removed. The origin of any product to which this Regulation applies should be determined in accordance with the provisions of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code(2).(5) Products for which an import licence with an exemption from, or a reduction of, duty has been issued prior to the date of entry into force of this Regulation should not be subject to these additional customs duties.(6) Products for which it can be proved that they have been exported from the United States of America to the Community prior to the date of first application of the additional customs duties should not be subject to these additional customs duties.(7) Products affected by the suspension of concessions should be placed under the customs procedure "processing under customs control" in accordance with Commission Regulation (EEC) No 2454/93(3) only pursuant to an examination in the Committee of the Customs Code,HAS ADOPTED THIS REGULATION:Article 1The tariff concessions of the Community are hereby suspended as from 1 March 2004 in respect of products originating in the United States of America listed in the Annex to this Regulation.Article 21. An ad valorem duty additional to the customs duty applicable under Regulation (EEC) No 2913/92 shall be imposed on the products originating in the United States of America listed in the Annex to this Regulation, as follows:- 5 % from 1 March 2004 to 31 March 2004,- 6 % from 1 April 2004 to 30 April 2004,- 7 % from 1 May 2004 to 31 May 2004,- 8 % from 1 June 2004 to 30 June 2004,- 9 % from 1 July 2004 to 31 July 2004,- 10 % from 1 August 2004 to 31 August 2004,- 11 % from 1 September 2004 to 30 September 2004,- 12 % from 1 October 2004 to 31 October 2004,- 13 % from 1 November 2004 to 30 November 2004,- 14 % from 1 December 2004 to 31 December 2004,- 15 % from 1 January 2005 to 31 January 2005,- 16 % from 1 February 2005 to 28 February 2005,- 17 % from 1 March 2005.2. After 1 March 2005, the Commission shall present a proposal to the Council for the revision of the Regulation in the light of developments.3. The origin of any product to which this Regulation applies shall be determined in accordance with the provisions of Regulation (EEC) No 2913/92.Article 3The Council shall decide on the repeal of this Regulation once the United States of America have fully implemented the recommendation of the WTO Dispute Settlement Body.Article 41. Products listed in the Annex for which an import licence with an exemption from or a reduction of duty has been issued prior to the date of entry into force of this Regulation shall not be subject to the additional duty.2. Products listed in the Annex for which it can be demonstrated that they are already on their way to the Community on the date of entry into force of this Regulation, and whose destination cannot be changed, shall not be subject to the additional duty.3. Products listed in the Annex may be placed under the customs procedure "processing under customs control" in accordance with the first subparagraph of Article 551(1) of Regulation (EEC) No 2454/93 only where the examination of the economic conditions has taken place in the Customs Code Committee unless the products and operations are mentioned in Annex 76, Part A of that Regulation.Article 5This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 December 2003.For the CouncilThe PresidentF. Frattini(1) OJ C 203 E, 27.8.2002, p. 114.(2) OJ L 302, 19.10.1992, p. 1. Regulation as last amended by Regulation (EC) No 2700/2000 (OJ L 311, 12.12.2000, p. 17).(3) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (OJ L 253, 11.10.1993, p. 1). Regulation as last amended by Regulation (EC) No 1335/2003 (OJ L 187, 26.7.2003, p. 16).ANNEXThe products on which additional duties are to apply are identified by their eight-digit CN codes. The description of these codes can be found in Annex I to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff(1). The description of the CN chapters is given for information purposes only.>TABLE>(1) OJ L 256, 7.9.1987, p. 1. Regulation as last amended by Commission Regulation (EC) No 1871/2003 (OJ L 275, 25.10.2003, p. 5).